Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Environmental Conservation, dated August 17, 1978 and made after a hearing, which denied petitioner’s application for a tidal wetlands permit to construct a bulkhead on her property which fronts on a navigable pond. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination was supported by substantial evidence. Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.